Citation Nr: 0302492	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  96-36 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cataracts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a RO decision which denied the veteran's claim 
of service connection for cataracts.  In May 2002, the Board 
conducted its own development of this claim.  67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)). 


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that a claim for service connection based on 38 
C.F.R. § 3.311 is a unique type of service connection claim, 
and that pursuant to that regulation, the VA must furnish the 
special assistance to the appellant provided for in the 
regulation.  Hilkert v. West, 11 Vet. App. 284 (1998). 

The Court determined that for a claimant to fall initially 
within the purview of § 3.311 for purposes of receiving 
assistance under it, he or she must satisfy four criteria:  
(1) The presence of a radiogenic disease must be 
"established"; (2) the person to whom the regulation is to 
apply must have had "service"; (3) the radiogenic disease 
must not have been one covered as presumptively service 
connected under §§ 3.307 and 3.309 (otherwise the claimant 
would be entitled to presumptive service connection) and must 
have been manifested within the applicable presumption period 
under § 3.311(b)(5); and (4) the claimant must "contend" that 
the radiogenic disease was the result of exposure to ionizing 
radiation in service.  Id. at 290.  In this case, the veteran 
has satisfied each of the four conditions.  The case has not, 
however, been completely developed under the regulation.  (It 
is noted that while the Board has broad authority to develop 
cases, it does not have the authority to develop radiation 
cases under 38 C.F.R. § 3.311.)



Accordingly, the case must be remanded for the following 
actions:

1.  The RO should refer the case to the 
Under Secretary for Benefits, in 
accordance with 38 C.F.R. 
§ 3.311(b)(1)(iii), (c), prior to 
readjudication.

2.  Thereafter, the RO should ensure that 
all of the development action has been 
conducted and completed in full to comply 
with the requirements set forth in 
Hilkert v. West, 11 Vet. App. 284 (1998) 
and 38 C.F.R. § 3.311.  If any 
development is incomplete, the RO should 
take appropriate corrective action.

3.  After readjudication by the RO, if 
the decision remains adverse, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be 
provided an adequate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




